EXHIBIT THE UNITS (AND UNDERLYING SECURITIES) WHICH ARE THE SUBJECT OF THIS SUBSCRIPTION AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.THE UNITS (AND UNDERLYING SECURITIES) ACQUIRED BY INVESTORS MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND SUCH STATE LAWS AS MAY BE APPLICABLE, OR DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. AN INVESTMENT IN THE UNITS IS SUBJECT TO CERTAIN RISKS.SEE “RISK FACTORS” IN THE CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM, DATED AUGUST 7, This Subscription Agreement, the Confidential Private Placement Memorandum and the Exhibits attached thereto are highly confidential.This Subscription Agreement does not constitute an offer to any person other than the subscriber named below or to the public generally to subscribe for or otherwise acquire any Units.No one is permitted to distribute this Subscription Agreement, the Confidential Private Placement Memorandum and the Exhibits attached thereto to any person other than the subscriber and those persons, if any, retained to advise such subscriber, and any disclosure of any of the contents hereof without our prior written consent is prohibited.Each prospective purchaser, by accepting delivery of this Subscription Agreement, the Confidential Private Placement Memorandum and the Exhibits attached thereto, agrees to the foregoing and to make no photocopies of this Subscription Agreement or the Confidential Private Placement Memorandum and the Exhibits attached thereto or any documents delivered in connection herewith and if the subscriber does not purchase any Units, or the offering is terminated, to return this Subscription Agreement and the Confidential Private Placement Memorandum and the Exhibits attached thereto and all such documents delivered herewith to us. Each person receiving this Subscription Agreement and the Confidential Private Placement and the Exhibits attached thereto, prior to delivery hereof, has agreed, and its acceptance hereof constitutes its further agreement, that it will hold the information contained or referred to herein and the transactions contemplated hereby in confidence. FOR FLORIDA RESIDENTS ONLY: PURSUANT TO SECTION 517.061(11)(A)(5) OF THE FLORIDA SECURITIES ACT, WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA, ANY SALE IN THE STATE OF FLORIDA IS VOIDABLE BY THE PURCHASER IN SUCH SALE EITHER WITHIN THREE (3) DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE ISSUER, AN AGENT OF THE ISSUER OR AN ESCROW AGENT OR WITHIN THREE (3) DAYS AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER OCCURS LATER.EACH FLORIDA RESIDENT WHO SUBSCRIBES FOR THE PURCHASE OF UNITS HAS THE RIGHT, PURSUANT TO SECTION 517.061(11)(A)(5) OF THE FLORIDA SECURITIES ACT, TO WITHDRAW HIS, HER OR ITS SUBSCRIPTION FOR THE PURCHASE AND RECEIVE A FULL REFUND OF ALL MONIES PAID WITHIN THREE (3) BUSINESS DAYS AFTER THE EXECUTION OF THE SUBSCRIPTION AGREEMENT OR PAYMENT FOR THE PURCHASE HAS BEEN MADE, WHICHEVER IS LATER.WITHDRAWAL WILL BE WITHOUT ANY FURTHER LIABILITY TO ANY PERSON.TO ACCOMPLISH THIS WITHDRAWAL, A SUBSCRIBER NEED ONLY SEND A LETTER OR TELEGRAM TO THE COMPANY C/O THOMAS BEVIVINO, EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER, SEVERN BANCORP, INC., , SUITE 200, ANNAPOLIS, MARYLAND 21401,INDICATING HIS, HER OR ITS INTENTIONTO WITHDRAW. SUCH LETTER OR TELEGRAM SHOULD BE SENT AND POSTMARKED PRIOR TO THE END OF THE AFOREMENTIONED THIRD BUSINESS DAY.IT IS ADVISABLE TO SEND SUCH LETTER BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ENSURE THAT IT IS RECEIVED AND ALSO TO EVIDENCE THE TIME IT WAS MAILED.IF THE REQUEST IS MADE ORALLY, IN PERSON OR BY TELEPHONE TO AN OFFICER OF THE COMPANY, A WRITTEN CONFIRMATION THAT THE REQUEST HAS BEEN RECEIVED SHOULD BE REQUESTED. SUBSCRIPTION AGREEMENT Parties:Severn Bancorp, Inc. a
